NOURSE (Paul), J. pro tem.*
Appellant appeals from an interlocutory decree of divorce awarded to respondent.
Appellant has been ordered by the superior court to pay respondent certain sums for costs and attorney’s fees on this appeal. He has failed to comply with that order. Consequently no brief has been filed by respondent. We have nevertheless examined appellant’s brief and the entire record, and we find no merit in this appeal.
Respondent, by her complaint, charged that appellant had by means of cruel and inhuman treatment caused her grievous mental pain, anguish, and suffering. Appellant filed a cross-complaint making like charges against respondent. Appellant did not appear at the trial, and his counsel offered no evidence in support of the allegations of the cross-complaint or of appellant’s denials of the allegations of the complaint; nor did he cross-examine respondent or her corroborating witness. Findings of fact and conclusions of law were waived.
The evidence produced by the respondent, while weak, is sufficient to support the implied finding of the trial court that the allegations of the complaint were true. Inasmuch *640as the only question raised by appellant is the insufficiency of the evidence to support the above-mentioned implied finding, the decree of the trial court must be affirmed.
Decree affirmed.
White, P. J., and Fourt, J., concurred.

Assigned by Chairman of Judicial Council.